Name: 2006/435/EC: Commission Decision of 23 June 2006 amending Decision 2005/710/EC as regards certain protection measures in relation to highly pathogenic avian influenza in poultry in Romania (notified under document number C(2006) 2421) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  agricultural policy;  international trade;  animal product
 Date Published: 2006-06-27; 2007-05-08

 27.6.2006 EN Official Journal of the European Union L 173/31 COMMISSION DECISION of 23 June 2006 amending Decision 2005/710/EC as regards certain protection measures in relation to highly pathogenic avian influenza in poultry in Romania (notified under document number C(2006) 2421) (Text with EEA relevance) (2006/435/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Following the outbreak of avian influenza, caused by a highly pathogenic H5N1 virus strain, in south-east Asia starting in December 2003, the Commission adopted several protection measures in relation to that disease, in particular Commission Decision 2005/710/EC of 13 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in Romania (3). (2) Decision 2005/710/EC provides for the suspension of imports into the Community from certain parts of Romania, affected by that disease, of live poultry, ratites, farmed and wild feathered game and live birds other than poultry, including pet birds, hatching eggs of those species and certain other products of birds (the relevant imports). (3) Romania has now transmitted further information to the Commission on the avian influenza situation in that country, which shows that an outbreak of that disease has recently been detected outside the area of Romania currently regionalised by Decision 2005/710/EC. (4) In light of the rapidity of the spread of avian influenza in Romania in the last few weeks, it is necessary to extend the suspension of relevant imports from Romania, into the Community, to the whole territory of that country. (5) Decision 2005/710/EC should therefore be amended accordingly. (6) In the light of the information communicated to the Commission on the disease situation and the control measures taken by the competent authorities in Romania, the provisions of this Decision will be reviewed at the meeting of the Standing Committee on the Food Chain and Animal Health in July 2006. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2005/710/EC is replaced by the text in the Annex to this Decision. Article 2 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 23 June 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1, corrected by OJ L 191, 28.5.2004, p. 1). (3) OJ L 269, 14.10.2005, p. 42. Decision as last amended by Decision 2006/405/EC (OJ L 158, 10.6.2006, p. 14). ANNEX ANNEX Parts of the territory of Romania referred to in Article 1(a) and (b) PART A ISO country code Name of country Description of part of territory RO Romania  Whole of the territory of Romania PART B ISO country code Name of country Description of part of territory RO Romania  Whole of the territory of Romania